Citation Nr: 1742002	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as the result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1954 until May 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had requested a Board videoconference hearing in his May 2015 VA Form 9.  In September 2017, the Veteran's representative submitted a motion requesting that the Veteran's appeal be advanced on the docket due to age, and for consideration under the prehearing conference program.  The Board granted the motion to review the case in the prehearing conference program and is herein granting the requested benefit.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1.  The Veteran served in Thailand and is presumed to have been exposed to herbicides, including Agent Orange.

2.  The Veteran's diagnosed diabetes mellitus, type II, is presumed to have been caused by his herbicide exposure in service.


CONCLUSION OF LAW

The criteria to establish service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

The Veteran is seeking service connection for his diabetes mellitus, type II on a presumptive basis due to herbicide exposure in Thailand during the Vietnam War.    See May 2015 statement.  The Board concedes herbicide exposure.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  This presumption extends to troops stationed in Thailand during the Vietnam era.  See VA Adjudication Manual M21-1, IV.ii.1.H.5.b.  If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including diabetes mellitus, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309 (e). 

In Thailand, the presumption applies to troops that were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang during the Vietnam Era.  See VA Adjudication Manual M21-1, IV.ii.1.H.5.b. VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  VA has determined that there was use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  

The Veteran has submitted evidence supporting herbicide exposure at Korat AFB.  He resided in a hootch near the perimeter of the base, which was the location of the spraying.  See February 2014 statement.  He asserted that his hootch did not have glass windows, only screens.  Id.  In addition, he submitted photographs and maps documenting the hootches proximity to the base perimeter.  

The Board finds service connection is warranted.  First, the evidence shows the Veteran has a current diagnosis for diabetes mellitus, type II.  See February 2014 Diabetes Mellitus Questionnaire.  Second, military records confirm that the Veteran served at Korat AFB, located in Thailand, from June 1969 through June 1970 and that he was near the perimeter.  See June 1970 Performance Report.  In addition, there is a positive nexus opinion finding it more likely than not that the Veteran's diabetes was caused by exposure to Agent Orange while serving in Thailand during the Vietnam War.  See July 2017 Report by Dr. V.C.  Accordingly, the Veteran's service in Thailand during the Vietnam War satisfies the presumption for service connection for diabetes mellitus, type II, due to herbicide exposure.  

Resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for diabetes mellitus, type II, is granted.  38 U.S.C.A. § 51-7 (b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for diabetes mellitus, type II, is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


